Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SELLATHAMBY et al. (US 20190340912).

Claim 13, SELLATHAMBY teaches a system of warning of estimated time of arrival and expected
intensity in a given area resulting from a seismic movement (par. 3: the magnitude of the surface wave associated with the earthquake and the time of arrival of the surface wave associated with the earthquake), the system comprising:
a plurality of measuring elements or monitoring stations that form a network of
measuring elements (par. 67:  system 10 comprises a first DAU 16, with one or more corresponding sensors 12A and a second DAU 16B with one or more corresponding sensors 12B);
at least one common point or control center that communicates with each of the
measuring elements (par. 67: first and second DAU 16 connected to sensors 12); and
at least one destination point at a geographic location for delivery of an earthquake early warning message, the destination point within a coverage area of the network of measuring elements (par. 66: System 10 (through sensors 12 and DAUs 16) may provide any or all of detection of seismic events (detection of P-waves and/or S-waves), data analysis, determination of event characteristics (e.g. epicenter estimation, magnitude estimation, and/or the like), predictive damage assessment, predictive time to event arrival, damage prevention, early warning, situational alarming, and reliable emergency communication as further explained below).

Claim 14, SELLATHAMBY teaches the system according to claim 13, wherein the measuring elements are logically associated in sets of geographically close measuring elements or swarms of measuring elements (par. 68: the concept of locality means that each DAU 16, its corresponding sensors 12, any device 17 to which corresponding local situational emergency measures 18 are communicated and/or by which corresponding local situational emergency measures 18 are implemented and any local sensors 13 do not depend on network connectivity to other systems or components of system 10 that are installed at relatively large distances (e.g. 10s and 100s of km) away; thus these sensors are placed to monitor closely within a designated area).

Claim 15, SELLATHAMBY teaches the system according to claim 14, where a swarm of measuring elements comprises N measuring elements, where N > 1 (Fig. 3, shows more than one sensors 12 connected to a DAU 16).

Claim 16, SELLATHAMBY teaches the system according to claim 15, each swarm of measuring elements comprises a unique swarm identifier provided to the control center, where the unique swarm identifier and unique identifiers of each of the measuring elements grouped therein are recorded (par. 93: Upon receipt of the IP address of DAU 16, method 200 proceeds to block 204 where alerting server 51 transmits to DAU 16 an authentication key (hereinafter referred to as a “token”). The block 204 token may be used as an identifier by each DAU 16 to identify itself to the alerting server 51 to thereby authenticate future communications (e.g. in block 208) between DAU 16 and the alerting server 51. In block 206, alerting server 51 associates the current IP address and token of the respective DAU 16 and stores such information in a whitelist database to facilitate such future communications (e.g. in block 208)).

Claim 17, SELLATHAMBY teaches the system according to claim 16, where the same measuring element of the network of measuring elements may belong to more than one swarm (par. 77: Since each DAU 16 can act autonomously, data from sensors 12 can be processed locally. The results of this processed data may be transmitted to other DAUs 16 (other local DAUs 16 or distributed DAUs 16; Thus sensors data communicated to other DAU would belong to other DAU’s group).
Allowable Subject Matter
Claims 1-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not teach all the elements as recited in the independent claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to An T Nguyen whose telephone number is (571)270-5167. The examiner can normally be reached Monday - Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 5712723059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN T NGUYEN/           Primary Examiner, Art Unit 2683